 

t affair :i~; taxi m) n
». =11 hew

.‘»'
ié:>'..:.\ iga-ap
AO 245B (CASDRev. 02/18) Jndgment in a Criminal Case --

 

 

DEC ii 4 2018

 

 

UNITED STATES DISTRICT COURT
SOUTHERN instch 0F cALIFoRNIA S@U%§TS§ lif§?§é‘i“§§ €Sfi§§a~a a

 

 

 

 

B\' MMF ;_u- DUTY ~
UN]TED STATES ()F AMERICA JUDGMENT IN A CRIMINAL CASE `
V (For Offenses Committed On or AHer November l, 1987)

 

FELIPE RODRIGUEZ-GARIBALDI (l)
Case Number: lSCR43 02-JLS

ELANA FOGEL, FEDERAL DEFENDERS
Defendant’s Attomey

REGISTRATION No. 39227298

|:] _

THE DEFENDANTZ

[X| pleaded guilty to count(s) ONE (1) OF THE INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Sectioo Nature of Offense Numbergsl
18 USC 751(a) ESCAPE FROM FEDERAL CUSTODY 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[\ The defendant has been found not guilty on count(s)
[:| Count(s) dismissed on the motion of the United States.

 

m Assessrnent : $100 - IMPOSED

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 30. 2018

Date of Imposition of Sentence
§%4%2¢,,@;

ON. JANIS L. SAMMART[NO
UNITED STATES DISTRICT JUDGE

lSCR43 OZ-JLS

" 7 "1-
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: FELIPE RODRIGUEZ-GARJBALDI (1) Judgment ~ Page 2 of 4
CASE NUMBER: lSCR4302-JLS

_IM.I_’H.S_QBME_M

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FORTY-FIVE (45) DAYS

l:l Sentence imposed pursuant to Titie 8 USC Section 1326(b).

|Ii The court makes the following recommendations to the Bureau of Prisons:

|Il The defendant is remanded to the custody of the United States Marshal.

E| The defendant shall surrender to the United States Marshal for this district

|:| at A.M. on

 

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E| on or before
|:l as notified by the United States Marshal.

|I| as notified by the Probation or Pretrial Services Of`fice.l

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR43 OZ-JLS

